Case 19-10448 Doc15 Filed 06/27/19 Page 1 of 14

 

Fill in this information to identify your case:

 

 

 

Debtor 1: dudi Yonai

First Name Middie Name Last Name
Debtor 2:
(Spouse, if filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: MIDDLE DISTRICT OF NORTH CAROL

Case number 1910448

(if known)

Official Form 427
Cover Sheet for Reaffirmation Agreement 12/15

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to
the reaffirmation agreement, and file the documents within the time set under Bankruptcy Rule 4008.

 

 

 

 

 

Part1: | Explain the Repayment Terms of the Reaffirmation Agreement

 

 

1. Who is the creditor? PNC Bank, N.A.

Name of the creditor

 

 

2. How much is the debt? On the date that the bankruptcy case is filed $23,515.44
To be paid under the reaffirmation agreement $23,302.18

$458.69 per month for 60 months (if fixed interest rate)

 

 

 

3. What is the Annual
Percentage Rate (APR) of
interest? (See Bankruptcy
Code § 524(k)(3)(E).)

4. Does collateral secure the
debt?

Before the bankruptcy case was filed 6.74%
6.74% Fixed rate

] Adjusted rate

Under the reaffirmation agreement

 

L] No
(X] Yes. Describe the collateral. ZACCJABB4JPH05586 2018 Jeep Renegade

 

Current market value $22,000.00

 

XX} No

L] Yes Attach an explanation of the nature of the debt and the basis for contending

5. Does the creditor
assert that the debt is

nondischargeable?

that the debt is nondischargeable.

 

6. Using information
from Schedule

Income and expenses reported on
Schedules i and J

Income and expenses stated on the
reaffirmation agreement

fill in the amounts.

 

line 22c of Schedule J

6c. Monthly payments on all _ 6 6g.
reaffirmation debt not $ 6 -6D
listed on Schedule J

6d. Scheduled net monthly $ 3.447 6h.

income

Subtract lines 6b and 6c from 6a,
If the total is less than 0, put the
number in brackets

I: Your Income 6a. Combined monthly $ 3,523 42 6e. Monthly income from $3423.42
{Official Form 1061) income from fine 12 of OO all sources after payroll — *~——_
and Schedule J: Schedule | deductions

Your Expenses

(Official Form 106d), 6b. Monthly expenses from -$ 4,S2p.6bd 6f. Monthly expenses $3 S2o0-vo

Monthly payments on $
all reaffirmed debts not
included in monthly
expenses

Present net monthly $ 3.47
income rr

6. 6D

Subtract lines 6f and 6g from 6e.
If the total is less than 0, put the
number in brackets.

 

Official Form 427

Cover Sheet for Reaffirmation Agreement

page 1
RLCXBR16

 
Case 19-10448 Doc15 Filed 06/27/19 Page 2 of 14

Debtor 1: Judi Yonai Case Number (if known): 1910448
First Name Middle Name Last Name

 

 

 

7. Are the income amounts on M4No
lines 6a and Ge different? == [7] veg, Explain why they are different and complete line 10.

 

 

8. Are the expense amounts on i No

lines 6b and 6f different? i] Yes. Expiain why they are different and complete line 10.

 

 

9. Is the net monthly income in 54 No
lines 6h fess than 07 [7] Yes. A presumption of hardship arises (unless the creditor is a credit union).
Explain how the debtor will make monthly payments on the reaffirmed debt
and pay other living expenses. Complete line 10.

 

 

 

10. Debtor’s certification about | certify that each explanation on lines 7-9 is true and correct.
lines 7-9

if any answer on lines 7-9 is Yes,

the debtor must sign here. xX xX

Signature of Debtor 1 Signature of Debtor 2 (Spouse Only in a
Joint Case}

 

if all the answers on fines 7-9 are
No, go to line 11.

 

14, Did an attorney represent LL} No

the debtor in negotiating the {3} ves Has the attorney executed a declaration or an affidavit to support the
reaffirmation agreement? reaffirmation agreement?

fF] No
i Yes

 

 

 

Part 2: | Sign Here

 

 

Whoever fills out this form must | certify that the attached agreement is a true and correct copy of the
sign here. reaffirmation agreement between the parties identified on this Cover
Sheet for Reaffirmation Agreement.

 

  

 

 

 

 

Foie et ad AL &
Printed Name
Check one:
{_|Debtor or Debtor’s Attorney
ix] Creditor or Creditor's Attorney
Official Form 427 Cover Sheet for Reaffirmation Agreement page 2

RLCXBR16
Case 19-10448 Doc15 Filed 06/27/19 Page 3 of 14

 

B2400A/B ALT (Form 2400A/B ALT) {1 2ni 5) C] Presumption of Undue Hardship
[4 No Presumption of Undue Hardship

{Check box as directed in Part D: Debtor’s Statement in Support
of Reaffirmation Agreement.)

 

 

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROL

in Re: Judi Ann Yonai ’ Case No: 1910448
Debtor Chapter: 07

 

REAFFIRMATION AGREEMENT
[indicate all documents included in this filing by checking each applicable box.]}

Part A: Disclosures, Instructions, and Part D: Debtor’s Statement in
Notice to Debtor (pages 1 ~ 5) Support of Reaffirmation Agreement

x] Part B: Reaffirmation Agreement }<] Part E: Motion for Court Approval

><] Part C: Certification by Debtor's Attorney

[Note: Complete Part E only if debtor was not represented by an attorney during the
course of negotiating this agreement. Note also: if you complete Part E, you must
prepare and file Form 2400C ALT - Order on Reaffirmation Agreement]

Name of Creditor: PNC Bank, N.A.

[|] {Check this box iff Creditor is a Credit Union as defined in §19(b)(1)(ayiv) of the
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR

1. DISCLOSURE STATEMENT

Before Agreeing to Reaffirm a Debt, Review These {mportant Disclosures:
SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED

The amount of debt you have agreed to reaffirm: $23,302.18

The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have aceruedas of
the date of this disclosure. Your credit agreement may obligate you to pay additional amounts whichmay
come due after the date of this disclosure. Consult your credit agreement.

RLCXBR15
Case 19-10448 Doc15 Filed 06/27/19 Page 4 of 14

B2400A/B ALT (Form 2400A/B ALT) (42/15)

ANNUAL PERCENTAGE RATE

{The annual percentage rate can be disclosed in different ways, depending on the type of debt.]

a. if the debt is an extension of “credit” under an “open end credit plan”, as those terms are defined in § 103
of the Truth in Lending Act, such as a credit card, the creditor may disclose the annual percentage rate
shown in (i) below or, to the extent this rate is not readily available or not applicable, the simple interest

rate shown in (ii) below, or both.
{i) The Annual Percentage Rate disclosed, or that would have been disclosed, to the debtor in the mast
recent periodic statement prior to entering into the reaffirmation agreement described In Part B below or,

if no such periodic statement was given to the debtor during the prior six months, the annual percentage
rate as it would have been so disclosed at the time of the disclosure statement:

»- = And/Or - - -

{ii) The simple interest rate applicable to the amount reaffirmed as of the date this disclosure statement is
given to the debtor: %. If different simple interest rates apply to different balances included in

the amount reaffirmed, the amount of each balance and the rate applicable to It are:

%;
%;
$ @ .

4
©

b. If the debt is an extension of credit other than under than an open end credit plan, the creditor may
disclose the annual percentage rate shown in (I) below, or, to the extent this rate is not readily available or

not applicable, the simple interest rate shown in (ii) below, or both.

{i} The Annual Percentage Rate under §128(a}(4) of the Truth in Lending Act, as disclosed to the debtor in
the mosi recent disclosure statement given to the debtor prior to entering into the reaffirmation agreement
with respect tc the debt or, if no such disclosure statement was given to the debtor, the annual percentage

rate as it would have been so disclosed: 6.74.

~-~ And/Or - - -
(ii) The simple interest rate applicable to the amount reaffirmed as of the date this disclosure statement is

given to the debtor: %. If different simple interest rates apply to different balances included in
the amount reaffirmed, the amount of each balance and the rate applicable to it are:

RLCXBR15
Case 19-10448 Doci15 Filed 06/27/19 Page 5 of 14

B2400A/B ALT (Form 2400A/8 ALT) (12/15) 3
§ = @
$ @ %,
$ @ %.

c. ifthe underlying debt transaction was disclosed as a variable rate transaction on the most recent
disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes from time to time, so that
the annual percentage rate disclosed here may be higher or lower.

d. If the reaffirmed debt is secured by a security interest or lien, which has not been waived or
determined to be void by a final order of the court, the following items or types of items of the debtor's
goods or property remain subject to such security interest or lien in connection with the debt or debts
being reaffirmed in the reaffirmation agreement described in Part B.

 

Item or Type of Item Original Purchase Price or Original Amount cf Loan
ZACCJABB4JPH05586 2018 Jeep $27,031.00
Renegade

Optional. - -At the election of the creditor, a repayment schedule using one or a combination of the following
may be provided:

Repayment Schedule:

Your first payment in the amount of $458.69 is due on June 05, 2019 (date), but the future payment amount may
be different. Consult your reaffirmation agreement or credit agreement, as applicable.

ae OF

Your payment schedule will be: {number} payments in the amount of $ each, payable (monthly,
annually, weekly, etc.) on the (day) of each (week, month, etc.)}, unless altered later by mutual
agreement in writing.

 

 

— Or—

A reasonably specific description of the debtor’s repayment obligations to the extent known by the creditor
or creditor's representative,

2. INSTRUCTIONS AND NOTICE TO DEBTOR

RLCXBR15
Case 19-10448 Doc15 Filed 06/27/19 Page 6 of 14

B2400A/B ALT (Form 2400A/B ALT) (12/15) 4

Reaffirming a debt is a serious financial decision. The jaw requires you to take
certain steps to make sure the decision is in your best interest. If these steps are not completed, the reaffirmation
agreement is not effective, even though you have signed it.

4. Read the disclosures in this Part A carefully. Consider the decision to reaffirm carefully. Then, if you
want to reaffirm, sign the reaffirmation agreement in Part B (or you may use a separate agreement you
and your creditor agree on).

2. Camplete and sign Part D and be sure you can afford to make the payments you are agreeing
to make and have received a copy of the disclosure statement and a completed and signed
reaffirmation agreement.

3. if you were represented by an attorney during the negotiation of your reaffirmation agreement, the
attorney must have signed the certification in Part C.

4, lf you were not represented by an attorney during the negotiation of your reaffirmation agreement, you
must have completed and signed Part E.

5. The original of this disclasure must be filed with the court by you or your creditor. Ifa separate
reaffirmation agreement (other than the one in Part B) has been signed, it must be attached.

6. if the creditor is not a Credit Union and you were represented by an attorney curing the negotiation
of your reaffirmation agreement, your reaffirmation agreement becomes effective upon filing with
the court unless the reaffirmation is presumed to be an undue hardship as explained in Part D. If the
creditor is a Credit Union and you were represented by an attorney during the negotiation of your
reaffirmation agreement, your reaffirmation agreement becomes effective upon filing with the court.

7. If you were not represented by an attorney during the negotiation of your reaffirmation agreement,
it will not be effective unless the court approves it. The court will notify you and the creditor of the
hearing on your reaffirmation agreement. You must attend this hearing in bankruptcy court where the
judge will review your reaffirmation agreement. The bankruptcy court must approve your reaffirmation
agreement as consistent with your best interests, except that no court approvai is required if your
reaffirmation agreement is jor a consumer debt secured by a mortgage, deed of trust, security deed, or
other lien on your real property, like your home.

RLCXBR15
Case 19-10448 Doc15 Filed 06/27/19 Page 7 of 14

B2400A/B ALT (Form 2400A/8 ALT) (12/15) 5
YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the bankruptcy court enters a discharge
order, or before the expiration of the GO-day period that begins on the date your reaffirmation agreement Is filed
with the court, whichever occurs later. To rescind (cancel) your reaffirmation agreement, you must notify the
creditor that your reaffirmation agreement is rescinded (or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your personal legal obligation.

it is not discharged in your bankruptcy case. That means that if you default on your reaffirmed debt after your
bankruptcy case Is over, your creditor may be able to fake your property or your wages. Otherwise, your
obligations will be determined by the reaffirmation agreement which may have changed the terms of the original
agreement. For exampie, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under certain conditions.

Are you required to enter into a reaffirmation agreement by any law? No, you are not required to reaffirm a debt by
any law, Only agree to reaffirm a debt if it is in your best interest, Be sure you can afford the payments you agree
to make,

What if your creditor has a securily interest or lien? Your bankruptcy discharge does not eliminate any lien on your
property. A “lien” is often referred to as a security interest, deed of trust, mortgage or security deed. Even if you
do not reaffirm and your personal liability on the debt is discharged, because of the lien your creditor may sill
have the right to take the property securing the lien if you do not pay the debt or default on it. If the lien is on an
item of personal property that is exempt under your State’s law or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you must make a single payment to the creditor
equal to the amount of the allowed secured claim, as agreed by the parties or determined by the court,

NOTE: When this disclosure refers to what a creditor “may” do, it does not use the word “may” to
give the creditor specific permission, The word “may” is used to tell you what might occur if the law
permits the creditor to take the action. If you have questions about your reaffirming a debt or what the
law requires, consult with the attorney who helped you negotiate this agreement reaffirming a debt.

if you don’t have an attorney helping you, the judge will explain the effect of your reaffirming a debt
when the hearing on the reaffirmation agreement is held.

RLCXBR15
Case 19-10448 Doc15 Filed 06/27/19 Page 8 of 14

B2400A/B ALT {Form 2400A/B ALT} (12/15)

PART B: REAFFIRMATION AGREEMENT,

| (we) agree to reaffirm the debts arising under the credit agreement described below.

1. Brief description of credit agreement:
Auto

2. Description of any changes to the credit agreement made as part of this reaffirmation agreement:

SIGNATURE(S)}:

Borrower:

i
(Print J Ld | ot | C OL
(Signature) | f b

se Ofa8)ia

 

Co-borrower, if also reaffirming these debts:

 

(Print Name)

 

(Signature)

Date:

 

Accepted by creditor:

PNC Banik, NLA.
(Printed Name of Creditor)

P.O, Box 94982
Cleveland, OH 44101-4982
Locator: Payment Processing BR-YB58-01-5

{Address of Creditor)

 

 

i

 

 

 

Signing for Creditor) (CLE EE

Date of creditor acceptance:

/

be /39 fares
f Zé

 

RLCXBR15
Case 19-10448 Doc15 Filed 06/27/19 Page 9 of 14

B2400A/B ALT (Form 2400A/B ALT) (12/15) 7

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

{To be filed only if the attorney represented the debtor during the course of negotiating this agreement]

| hereby certify that (1) this agreement represents a fully informed and voluntary agreement by the debtor; (2) this
agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and (3) | have fully
advised the debtor of the legai effect and consequences of this agreement and any default under this agreement.

Cl [Check box, if applicable and the creditor is not a Credit Union.] A presumption of undue hardship has
been established with respect to this agreement. In my opinion, however, the debtor is able to make
the required payment.

Printed Name of Debtor's Attorney: S HELE HAMLET

Signature of Debtor's attorney: LA NOR SA SA felt
C—#
Date: vl >| Tot

 

RLCXBR15
Case 19-10448 Doci5 Filed 06/27/19 Page 10 of 14

B2400A/B ALT (Form 2400A/B ALT) (12/15) 8
PART BD: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections 1 and 2, OR, if the creditor is a Credit Union and the debtor is represented
by an attorney, read section 3. Sign the appropriate signature line(s) and date your signature. If you
complete sections 1 and 2 and your income fess monthly expenses does not leave enough to make the
payments under this reaffirmation agreement, check the box af the top of page 1 indicating “Presumption
of Undue Hardship.” Otherwise, check the box at the top of page 1 indicating “No Presumption of

Undue Hardship"]

1. | believe this reaffirmation agreement will not impose an undue hardship on my dependents or me.
| can afford to make the payments on the reaffirmed debt because my monthly income (take home
pay plus any other income received) is $397342and my actual current monthly expenses including
monthly payments on post-bankruptcy debt and other reaffirmation agreements total $3, Oo, ,% \
leaving $41 W2..\\to make the required payments on this reaffirmed debt.

| understand that if my income less my monthly expenses does not leave enough to make the payments, this
reaffirmation agreement Is presumed to be an undue hardship on me and must be reviewed by the court.
However, this presumption may be overcome if | explain to the satisfaction of the court how

i can afford to make the payments here:

 

 

 

(Use an additional page if needed for a full explanation.)

2. | received a copy of the Reaffirmation Disclosure Statement in Part A and a completed and signed
reaffirmation agreement.

Signed:
(Debtor)

 

(Joint Debtor, if any)
Date: O89 _ OX: { O71
{if the creditor is a Credit Union and the debtor is represented by an attorney]
3. | believe this reaffirmation agreement is in my financial interest. i can afford te make the payments

on the reaffirmed debt. | received a copy of the Reaffirmation Disclosure Statement in Part A and a
completed and signed reaffirmation agreement.

Signed:
(Debtor)

 

 

(Joint Debtor, if any}

Date:

RLCXBRi5
Case 19-10448 Doci5 Filed 06/27/19 Page 11 of 14

B2400A/B ALT (Form 2400A/8 ALT} (12/15) 9

PART E: MOTION FOR COURT APPROVAL
[To be completed and filed only if the debtor is not represented by an attorney during the course of negotiating
this agreement.]
MOTION FOR COURT APPROVAL OF REAFFIRMATION AGREEMENT
| (we), the debtor(s), affirm the following to be true and correct:
| am not represented by an attorney in connection with this reaffirmation agreement.
| believe this reaffirmation agreement is in my best interest based on the income and expenses | have disclosed

in my Statement in Support of this reaffirmation agreement, and because (provide any additional relevant reasons
the court should consider):

Therefore, | ask the court for an order approving this reaffirmation agreement under the following
provisions (check ail applicable boxes):

[]11 U.S.C. § 524(c)(6} (debtor is not represented by an attorney during
the course of the negotiation of the reaffirmation agreement)

L]11 U.S.C. § 524(m) (presumption of undue hardship has arisen because
monthly expenses exceed monthly income)

Signed:

 

(Debtor)

 

(Joint Debtor, if any)

Date:

RLCXBR15
Case 19-10448 Doci5 Filed 06/27/19 Page 12 of 14

 

Collateral Management Services
9750 Goethe Road | Sacramento, CA 95827

www ,dealertrack.com

PNC Bank, National Association

Lien and Title Information

 

Lienholder
ELT Lien ID 11541233
Lienholder PN Bank

Lienholder Address 2730 Liberty Avenue
Pittsburgh, PA 15222

Lien Release Date

Vehicle and Titling Information

 

VIN ZACCJABB4JPHO5586 issuance Date
Title Number 976118132126P Received Date
Title State Nc ELT/Paper
Year 2018 Odometer Reading
Make JEEP Branding
Model
Owner 1 JUDI ANN YONAI
Owner 2
Owner Address 3030 BERMUDA BAY LN

APT 306

MEBANE, NC 273029893

6/5/2018
6/5/2018
ELECTRONIC
0

 

Printed: Thursday, May 23, 2019 10:04:16 AM PST
Daal

ane Beater '

 

 

‘Sebee-Ceediter (Hamme and Adare
at {{PTOMOFLVE GROUP -o} -
ill G ABEL HILL BLYD

 

 

nernnen Contactar
‘You, the Buyer (and Co-Buyer, if any}, may buy the wetiels below for cash of an cred. By gigreng this contact, you choose lo buy dhe vehecia on

Case 19-10448 DOCachOusradnibead QibeY/19 Page 13 of 14
cred undes he agreemonis on tha front and back of this contract. You agrea to psy tha Soller - Creditor (sorsaumnes “we" a "us le thls correct}

SIMPLE FINANCE CHARGE
THIS IS A CONSUMER CREDIT DOCUMENT
a ao th Wea County and Zip Code) |
A APT 306 fe if
“ae We in r sf 2770?
thd Amount Financed and Finance Charga In U.S, funds according to tha paymonl schedu'a bolo. Wa wil Rgure your finance charge ona daly
basis, Tre Truth-in-Landing Olsclosures Betovt Avo part of this conteadl,

 

 

 

NewAlead Yemr ated Vehiq'a idesticaten Huciber Primary Uee For Winch Purchasod
ZACCIABHAIPHOSSEG Per inca ae
8 8 .
NeW 20H #EhBan nee O betes tA
apitevins Ae

 

 

 

 

 

 

 
  
  

inturance. You may buy Lhe physical oi
InsUrance lbte contact requires (sen

 

1 FEOERAL THUTH-IN- LENDING DISCLOSURES
¢

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

UAL ‘Total of Total Sale Mi
PRREENIAGE Paymanis Tse Sure | | lnstecdied Inrueance Uncogh “er da
Theol wahneera sar vaueprcace on policy owned or controlled by you. tng
your cred. ay you have’ pe a tary Ye preidy mast oa scearnae + tous,
ayenty mie. Parenti crest udays the bow lncaing Nira
ie ear ay Inlgceal bnburande 4 required
cry insurance is Chesed ben polices
6,99 yf e 6295.93 | 27091.67]., _33287/60)°_3BSI7-H cates tem fa rama kad below, polcies ot
trend etd conc
if four Payment Schedule will Be: eal lel
| Pomen. ole ‘hag Pamants + Opllonai Credil jnqurance
bayonirg J Cid Lax Noo Cee
72 402.05 | SURE EE 2018 Pemba Sloe Tone CR
Pemum
NA. Hehe tA i vpearute gts A ;
Oras Foaows: i Great Oseeyt fae 4
Ka. ' bgp Conpery tira fb TA
Late Chaige. # paymerdis not recived by Ka wehin 18 _ dave atten ds due, you wil pay a late charge Hey Ofet Aaceny .
15.00 ‘
Preppmeat : «| | ences nuances 090 crac saiblieyInneanca

Preprymeal Ityou pay early au wl nel hae fo pay ape

 

 

 

   

 

 

 

 

 

 

     

 

 

 

 

 

aged.
AGaional Iceman: Gee Bis cote mors nbsnaten cen ieematen abo nogayrer Ta dl Oot Bee baa he oe ane
defauAl eny reated tepaymient in kal bahia Gia beheaded dale and rocutiy intctest li process They ved ct be provided urdeca you wi and |
J Ha be pty Ba erie Cost pou choote tis Faunce, |
FTEANZATION OF AMOUNT FIEAMEED,, 127589.9 Eo earls hewn intum dhelbw baneatovel een
1 Gash Pice prvrtng gE BE ese ty 5.227328 96) rnareed Grade es ie baad on youd trgeal
2 Wot payment hada Fiisinsuenea pay Abou One
& i; as ‘on this coetract iH you maka late payrierts, Cred ably
Tage - Jiiygoca doa not oad upg nertana in yout payment ac
Wave ieceh in ibe unter of Covtcage kee ered De
fo Tadeh Aone | 5 0,00 insurance od cet a inararee eat on
I pes : u .
Leas Pay Of Mada Dy Setar 3 en gan fa ht pupae a
Eau et Trade In 0.80
p Othes GPA/Consumir Rebate(s) gi 5250.00
dé total downpayment is negative, enter "0" dnd cea €l Selene) ni e280,
a Unpui Balanonel Cash Poo (twin 2 "Heel
4° Ohhor Charges lnehxtng Artounts Padi ta Omerg on You Beha .
WSetet may biep perl of Yieea amounts). . ?
A Seal Dynal Gina nyiat Pl tesruncd Gonpa'y dr Cgparie ;
penal ai oa fi Qiher Optlarat Insure se
H.
e Ol Fes Paid ta Genera Age " " NA.
t
F Gapwrqmert Tints Nel Mehaded In Cath Price 5 fed 4
Il °opyrenieyactienrtlaen hs
u serwicala ol Tia Foes . § genNe
' oA nvor ive SEER COE NLA.
hh Rcastoauronar ive ce SERIE tei §—aso0700
¢ ome | Bea eet
- - - Ne
' ee rolaataatarsrtaraetonetnes
= HiccenUy- “prrorttie o SERVItES— $——~gag-00 Fa ho nesnce choked ato,
it SC EASYEAR EF AB PEARANCE-PROTECT ee 00 x HA. HAL |:
NAS eA
t oe as § eR Winn
955. 7s CoBiper Spann

Teuab Osher aia So ats Pee ee onto Baal
S Amoure Financed $56 4) ae —_-

[oer Ohyvag pay no. Fnance charpayl pe

 

 

 

$—wmeent

mM }-a7osr47@ rns
f§— THIS INSURANCE DOES HOT INCLUDE

INSURANCE ON YOUR UAMILIFY FOR

GODILY INZUAY GA PROPERTY DAMAGE

 

 

Amount Financed,

  

ff 5. is pad in ful on o¢ before

 

 

 

  

 

 

 

 

 

 

 

 

' Yet BELLERYS INTEL CAVSED TO OTHERS, WITHOUT SUCH
INSURANCE YOU MAY HOT OPERATE THIS

Helurned Gaeck Charge: You sgran ta poy a charga of 00. Hany check you give us| | VEHICLE ON PRBLIC HIGHWAYS.

5 oshoncdd,

+ snd vaneines covkded unt! ya Satire th an a Schone
nd wil nod 6 eb to. era 6 10
ap cotiracl he cas ly then tena at 40 of the oa hecitavon at Ante A, Financed. rrateed. Be8 ‘oo ra
! fei seem ane content yecaticls# par lous conan
Nea Gap Coola
(want lo auy a gap confract, te NA.
Buyer Signs X _ * '

 

 

 

DO Verbor's SINGLE INTEREST —— {VEL insurance): If the precoding bax in onecked, lha Creditor cequiran VSI invurance for the ieival tore of ther
Contract lo protect tha Gredaa fof toss av damage lo wha sehie's {cotislon, Eva, neti), VSI Wituranca fy hor the Credaors soe protection, This neurarce dogs pal
Protect your interest in tha yohicte. You may chadss the: ante) Feeney sh through which the Vl Insurance Is obtained. It you elect to purchata VSI
frsuracice through Lh Creddoy, the contol (his Inguvarieg ft 3. find is also shen in bem 48 of the Homization of Amounl Financed. The
conerage ip her the Wtial tora of Ing dhntract,

 

 

 

 

NO COOLING OFF PERIOD

 

7

State law dogs nict pravide tor a “good
you may only cance? It If he seller agr
you change your mind. This notice dai

Rg off” or cancellation perled for this sale. Alter you sign this contract,

ea of for lagal cause. You cannot cancel this contract simply bacanse f

8 not apply to home sollcttation safes.

 

 

The Annual Percentage Rale may 5
and retain its right to receive a part, of the Finance Charge.

 

a nagotlabie wilh tha Selter,

 

 

| You agrea to the terms of this

ind ne i Bon Ho oo chai wa bey,
Wary part of thes cortracl bs not vaks 4] ocher parts say vai,

Sea back (ch other impactant agreements,

HOW THS CONTRACT CAN BECHANGED, Tis coed cedins ha
Buyer Signs

Inay éntend the bere tor mating sore payracnty witout ectencing te tre dor making offers,

NOTICE TO RETAIL BUYER: Oo act sign this contract in blank.
you sign. Keep it ia protect your legal rights. |

Le ay CAC camer ene awe foetal be lg
Buyer Sige A
We eray detay ox neliacn heat entorerg Morr to bef eas

You are entiiled to'a copy. of the contract at the ima

 

free to take i aad review It.

CoSypea and Oder Ones — A ee

contract, You confi that before you signed this contract,
You confirm thet you recelved # completely filled-in copy when you sigaed It

Buyer Signs Adidas Son os ow

we gave itta ipo and you were

O4 fete i Naas
~ Cota Signa Xo vate 8

 

char onner is a peryon

 

on ha fi0 16 she wehiols bul dess rd

 

en er EMRE AUTOMOP IVE -GRGUE- - OF-BUEREAMS A ite

peepee
'

 

A. Fae |.

 

Badge acalgns dg nveresthn Waconia eo

tt

tAssignea) radar tha leans of Beer's eqresmeee(t} wih Abeeree.

 

WIGCEARTERITOMOTIVE GROUP OF uaa agai

C) Atvgned wih berited erie

 

 

 

Solar

PRARUATH EDIT OA MOLTO

al

 

Dh deere eh SID
Pe LAP AS PE

Becta pes
MS OR PUSHER CORLL OLE EL

ORIGINAL UENHOLGER

Tha Seifer may assign this contract!

 

 

 

 
 

1. FINANGE CHARGE ANOS PAYMENTS.

ag, How we will figure Finance Chargo. Wo will figure tha .
9

Finance Charge ona ad Ihe Annual Percentage
Rate on ihe unpaid part of the Amount Financed,

b, How we will appty payments, We may apply each payment
(o the earned 889 whpald part of tha Finance Charge, tothe
unpald pari ol tha Amount Financed and lo other amounts

Word under his conlactin any order we choose,

. How late payments of early payments change whal you
sual payee basad the Finance Charga, Total of Payments,
and Total Sale Price’ shown on tha fron oa the sstunpllan

thal you WH niake every payment on the day It 16 dua, Your *

Finance Charge, Talal of Paymanta, and Total Sale Price veil
ba mova Hl you pay lata and face if you pay early Changes
may take the hom of a laiger of araltey lal paymiani or, el

‘our option, mora of fever paymorils of tha same amount as

your scheduled paymont with a smatar final payment. Wa wal
Bend you a notice falling you about Ihase changes balor tho
final scheduled paymani le due. *

d, Yow may peopay, You may grepay all or pail of the unpakt
Parl of tho Anigunt Financed al any time without penalty. Ii
prude 40, pow mus! pay tho garnsd and part of tha

ingkca Charge and all other smqunts due up to ine date al
your payment, .

YOUR OTHEA PROMISES TOs
a. ithe vehicle le damagad, dostrayed, or mliuing.

»

You agers lo pay us al you owe under this contract even it”

the va t] Gamaged, cuslraycd, or missing.

Laing the vehicle. You agree not te mmove tho vehicle om
tha U.S. or Canada, of lo sad, rend, lease, of wander any
lilerest In the vehicia oy this convacl without our wrillen
Permission. You agrea nol tt expose tha wihicle, to misuse,
selzure, conliecation, or involuntary Wansfer. If sea pay any
repalr b's, elorage bills, taxng, fae
vwebkde, you apres to repay tho amount when we ash for it,

&. . Secuvily Intecest. .

give Us @ éecunty Intersat in:

Tha vehicle aod alt parls or goods iesialied it il;

A monoy of goods retehy

Allnsuance, malntgnance, sarvice of other conliacte We

Finance for you: and

Ad proseads from insurance, malitenance, servica or

other contact we nance for pe This inches ery

refunds of prembums or charges from tne contacls, *
This secures paynanl of alt you owe on this contmcd, It also
secures your othar agitemente ki this contract, You wit make
gute the Gite shows ur sanusity Intaresl (Ten) in te vehicle.
‘You will pal altew any othor security intaresl to be alaced on.
She Gils wilboul our wriltea permission.

dd, Fatdrince you must have on the vehicle,

You agree to have physical damage insulame ceveiing bas ,

of or damage to Ibe wulife for the Laem of this cantac(, The
Ingurarica ‘ust covar our intarast in Ihe yohielo. If you da nat
have this insurance, wo may, iT wo choose, buy physical
damage Insuiance. H wo decka lo buy physical damaga
iisuraned, wa may aiher buy insurance that covers your
interes! and our intarostin tho vehicle, of buy Insuranca thal
covers Ooly cur inlgsest, II Wei buy elite ype of insurance,
Wa wil 124 you which ype and charge you musi pay Tha
charge wil be the pramlum for Ihe insurance and a hance
charge compuied a1 the Annual Percentage Rata shown on
the Irant of this contact.
ifthe veh ‘ele Is fost a damaged, you agres that we may ise
fity dbsuianee saitlement lo reduce what you owe of repair
tha vehicle.

+ Whal happens to ralumed Insurence, malntenance,

. #orvice, of olhe? conlract charges. If we obtain a retund of
insurance, mainlopanos, earvice, of othar contract charges,
you agres thal we may sublracl the refund trom wnat you
owe, .

3, IF VOU FAY LATE OH BEAK YOUN OTHER PAOMISES.

a You may oive late charges. You will pay a lala chazga on
seach late paymel as shows on Ihe fonl. Acceplance ofa late
Paymont o lata chargo does not oxcuse your Lalo paymant or
mean thal you may keep making late payments. UF you pay
fale, wa may also (ake the steps descritad bolor:.

‘You may have to pay all you awe at once. Hf you beak your
promises (defaull), wo may demand that you pay a you Ova?
on Inés contract at ance, Dalaut maans:

+ You do not pay any paymtant on Fimo;

4 You give faise, incompisle, of misleading Intowmalion on

a credit eppiicalen;

You slant a procaading In bonkruptey ar ong is stared
against you or your property; or

+ You break any agreements in tila contac .
The amount you wil ora will be tha unpald part of the
Amounl Financed plug tho eared and unpaid pait of Lie
Finance Charge. any late chargas, afd avy amounts dua
because you defaulted,

Fr

a, OF chaigas oa the.

(proceads) for the yahkle; -

+ fhete will ba no Impl

Case Lord QAARcunOC 15. Filed 06/27/19 Page 14 of 14

>

You may have to pay collastion’ costa, if we hire an
attorney to sofect what you inva, you will pay attorney's (sea.
and coull coste, as the lav allows. The maximum attornay’s.
Joo you Wil pay WA bo 15% of the amounl youdwe. 2. +
‘Woe anny take the vehicle érom you. If you detaul, we may,
take {fapossoss) tho vehicle fram you i! wa do a9 peacofutly
avy the law allows i if your vehicle hes an olactonic tacking
device, yu Agtsg Ibal we may use the device to tnd Ihe -
vehicle, 4 wa lake the vehicle, any accessories, equixment,
end taplacemont parla wit slay with the vehicle, H amy.

” pondonal itomté arg in thé vehicle, we may slora lip lor you
I your expense. If you do rol ask for these items back, #3
may dispose of lhem ag the aw a

®, How you can pet the vehlels back i We take I I we
tepoasesa the velicla, you may pay fo gal il back {redesm},.

Wa wil tel you haw much 4 pay lo redaem, Your right to
deem ends whan wa sell the yohkle.

We wil} soll the vehicle #f you do vot gel fl back II youdo

fot redaam, wo veil eed the vehlel, Wa vill send you a °
vwlillgn notica of sale belore Be!Eng ihe vehicle.
We will apsly ihe money fom the sale, jase allowed
expanses, Ig tha amounl you oie. Allnwed expanse ara
expanses we pay oF a dilect resull of lakWig the weh‘clo,
heleing 4, preparkyg if lot sale, acd Selling i. Aftornay feos
add courl ¢osis tha tay permis are also allowed expenses.
IL any enonay fq lett {eurptus), we ved pay H to you unlass the
kane requitas us to pay a te eomeone afse. II mongy fom tha
Sale is nol enough fo pay Iha amount you ove, you must pay
tha reat to us. il youds nol pay this antounl when we ask, We
may charge pou interest at a rele not exceeding the highesl
faveful rale unl you pay.

a. What wa may do about optionat inatrance, maintenance,

service, of olhé¢ contracts. This contracl may contain

‘thaiges for opticna! Insurance, maintenance, earvica. of ather

contracts. # we derand that you pay all pod owe al once or

We repossess Ina veh‘dle, we may claim benefila under these _

contracts and cancel ihem fo oblaln refunds of uneamned

chargea to reduce wil you ove or repair the vehicte. tthe

vohicte Is a tol! lass because it ls contseated, damagad, or ,

slolan, wa may claim bensfle under thasa conbacts and

cance! ham to obtain refunds of uneamed chargas 10 roduc
what you owe.

WARRANTIES SELLER OISCLAIMS
Unless the Seller makes an express warranty, or enters Iolo
4 servica centracl wiltia 60 daya trom tie date of this
contac, the Selies makes no warranties on the vehicle, and
warran(les of merchantabliity or of
dinoss for a parttautar purpose, 1

pioviston doos nel allect any warrants covering the whicle
Uhat the vehicig manufacturer may provide. = *

a

 

  

 

Used Car Buyers Gulde. The Information you sae an the
window form for ihig yanicle le part of ihia contract,
Information on the window form averides any conivary
provintons In the contract of sale,
Spanleh Translation: Guia para compradares da yehiculoa
usados. La intormeclin que ve an tt formiularie do la

 
 

+ Venlanita pera este vabfeulo forma parte dat presenta

caritrate, La intérmacién ded (ormuleria da ta venlantila deja
ala efecto toda disposicién en contsarle conténida en el
Gonlalo de venta. . .

 

a

x

SERVICING AND COLLECTION CONTACTS

You agree that wa may ty to contact you in wriling, by caval, of
uRINg pIoFecordedarliiclal voice maskages, fant metsages, and
automatic lalephone dialing systems, as ihe law atows, Your also
agrea that we may try fa contacd you In these and other ways al
any address or leléphbne number you provide us, even if tha
felephane number i¢ a call phond number or the contact regulls
In a charge ta you.

APPLICABLE 2AW
Fedarai law snd tha law of Ihe stato of our addrass shown an ihe
front of Ibs contract apply to this canuac. .

NOTICE: ANY HOLDER OF THIS CONSUMEH CREDIT CONTRACT 18 SUBJECT TO ALL CLAIMS AND DEFENSES WHICH |
THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR
WiTH THE PROCEEDS HEREOF RECOVERY HEREUNDER OY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BYTHE

DEBTOR HEREUNDER,

Tha preceding NOTIGE apples only to goods or services obtained primarily for parsonal, family, or household use. in all othar
cases, Buyor will nol asgort agulist any subsequent holder or agstgnea of Ihis coniract any clalna or defenses the Buyer (debtor)
may dave agalnst lhe Solloy, of agalnad lha manufaclurar of tha vohiclo of cqulpmant oblalned under this conliact.

 

 

 
